Title: To Thomas Jefferson from William Lambert, 31 July 1805
From: Lambert, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     City of Washington, July 31st. 1805.
                  
                  The inclosed copies of calculations relative to the latitude and longitude of the Capitol in this city, are offered to your acceptance. If the liberty I have taken of dedicating the work to you, without asking your permission, be considered presumptuous or improper, I beg that the high estimation in which your talents and character are justly held, may be received as my apology. This edition will be submitted to the examination of several gentlemen who understand the subject, and they are respectfully desired to point out and correct its’ imperfections, before it is exposed to the ordeal of public criticism. I am not satisfied that all the data, particularly the altitudes of some of the fixed stars, and the right ascension and declination of n Pleiadum, from which its longitude and latitude have been deduced, are accurately stated: we must therefore avail ourselves of better tables, and other opportunities, to prove how far the result obtained by these calculations may be depended on;—there can be little doubt, that it is a near approximation to the truth; but when it is attempted to fix a first meridian for any country, it ought to be done from several observations. If future occultations of fixed stars by the Moon, or rather solar eclipses, visible from beginning to end, which afford the means of ascertaining the error of the tables in the Moon’s latitude, are not disregarded, they claim a decided preference to any other method, for attaining so desirable an object, with sufficient precision.
                  I have lately written to Mr. Thomas M. Randolph and Mr. John W. Eppes, on a subject peculiarly interesting to myself; and although it is not expected or wished that you would use Your influence in the case of a legislative appointment, a recollection of your Conduct to me, while under your immediate superintendance and authority, as well as other Circumstances which have since occurred, induce me to communicate my determination to offer as a candidate for the Clerkship of the House, at the next session of Congress.
                  I have the honor to be, with perfect esteem and respect, Sir, Your most obedt. servant,
                  
                     William Lambert.
                  
               